Exhibit 10.1



EMPLOYMENT SEPARATION AGREEMENT
THIS EMPLOYMENT SEPARATION AGREEMENT (the “Agreement”), which includes Exhibits
A, B and C hereto which are incorporated herein by this reference, is entered
into by and between IXIA, a California corporation (“Ixia”), and Hans-Peter
Klaey (“Former Employee”), and shall become effective when executed by both
parties hereto (the “Effective Date”).
RECITALS
A.Former Employee ceased to be an employee and officer of Ixia on August 31,
2016 (the “Termination Date”).
B.    Former Employee desires to receive severance benefits under Ixia’s Officer
Severance Plan (as Amended and Restated effective February 12, 2016) (together
with any amendments, the “Severance Plan”), which benefits are stated in the
Severance Plan to be contingent upon, among other things, Former Employee’s
entering into this Agreement and undertaking the obligations set forth herein.
C.    Ixia and Former Employee desire to set forth their respective rights and
obligations with respect to Former Employee’s separation from Ixia and to
finally and forever settle and resolve all matters concerning Former Employee’s
past services to Ixia.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and conditions set forth herein, the receipt and sufficiency of which
are hereby acknowledged, Ixia and Former Employee hereby agree as follows:
1.
DEFINITIONS

As used herein, the following terms shall have the meanings set forth below:
1.1    “Includes;” “Including.” Except where followed directly by the word
“only,” the terms “includes” or “including” shall mean “includes, but is not
limited to,” and “including, but not limited to,” respectively.
1.2    “Severance Covered Period.” The term “Severance Covered Period” shall
mean a period of time commencing upon the effective date of this Agreement and
ending on the date on which the last installment of the Severance Allowance is
due and payable pursuant to Section 6.2 of this Agreement.
1.3    Other Capitalized Terms. Capitalized terms (other than those specifically
defined herein) shall have the same meanings ascribed to them in the Severance
Plan.


1

--------------------------------------------------------------------------------




2.
MUTUAL REPRESENTATIONS, WARRANTIES AND COVENANTS

Each party hereto represents, warrants and covenants (with respect to
itself/himself/herself only) to the other party hereto that, to its/his
respective best knowledge and belief as of the date of each party’s respective
signature below:
2.1    Full Power and Authority. It/he/she has full power and authority to
execute, enter into and perform its/his obligations under this Agreement; this
Agreement, after execution by both parties hereto, will be a legal, valid and
binding obligation of such party enforceable against it/him or her in accordance
with its terms; it/he/she will not act or omit to act in any way which would
materially interfere with or prohibit the performance of any of its/his
obligations hereunder, and no approval or consent other than as has been
obtained of any other party is necessary in connection with the execution and
performance of this Agreement.
2.2    Effect of Agreement. The execution, delivery and performance of this
Agreement and the consummation of the transactions hereby contemplated:
i.    will not interfere or conflict with, result in a breach of, constitute a
default under or violation of any of the terms, provisions, covenants or
conditions of any contract, agreement or understanding, whether written or oral,
to which it/he/she is a party (including, in the case of Ixia, its bylaws and
articles of incorporation each as amended to date) or to which it/he/she is
bound;
ii.    will not conflict with or violate any applicable law, rule, regulation,
judgment, order or decree of any government, governmental agency or court having
jurisdiction over such party; and
iii.    has not heretofore been assigned, transferred or granted to another
party, or purported to assign, transfer or grant to another party, any rights,
obligations, claims, entitlements, matters, demands or causes of actions
relating to the matters covered herein.
3.
CONFIDENTIALITY OBLIGATIONS DO NOT TERMINATE

Former Employee acknowledges that any confidentiality, proprietary rights,
non-solicitation, or nondisclosure agreement(s) in favor of Ixia which he or she
may have entered into from time to time in connection with his or her employment
(collectively, the “Nondisclosure Agreement”) with Ixia is understood to be
intended to survive, and does survive, any termination of such employment, and
accordingly nothing in this Agreement shall be construed as terminating,
limiting or otherwise affecting any such Nondisclosure Agreement or Former
Employee’s obligations thereunder. Without limiting the generality of the
foregoing, no time period set forth in this Agreement shall be construed as
shortening or limiting the term of any such Nondisclosure Agreement, which term
shall continue as set forth therein.


2

--------------------------------------------------------------------------------




4.
BENEFITS

4.1    Health Care Insurance Continuation. Ixia (at its expense) will continue,
for a period of 18 months following the Termination Date, health care coverage
for Former Employee and his or her family members who are “qualified
beneficiaries” (as such term is defined in the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”)) under Ixia’s group health plan(s)
generally available during such period to employees participating in such
plan(s) and at levels and with coverage no greater than those provided to such
Former Employee as of the Termination Date. Thereafter, Former Employee (at his
or her expense) may elect coverage under a conversion health plan available
under Ixia’s group health plan(s) from the Company’s health insurance carrier if
and to the extent he is entitled to do so as a matter of right under federal or
state law.
4.2    Other Benefit Plans. Except as otherwise expressly provided in this
Section 4 or as required by applicable law, Former Employee shall have no right
to continue his or her participation in any Ixia benefit plan following such
employee’s termination.
5.
STOCK OPTIONS AND OTHER RIGHTS

5.1    Exhibit A hereto sets forth any and all outstanding stock options, stock
appreciation rights, restricted stock units, restricted stock awards, warrants
and other rights to purchase capital stock or other securities of Ixia
(including but not limited to stock purchase agreements, but excluding rights
under the ESPP) which have been previously issued to Former Employee and which
are outstanding as of the date hereof. Except for any acceleration of vesting
and extension of the exercise period as expressly provided in the Severance
Plan, nothing in this Agreement shall alter or affect any of such outstanding
stock options, stock appreciation rights, restricted stock units, restricted
stock awards, warrants or rights, Former Employee’s rights or responsibilities
with respect thereto, including but not limited to Former Employee’s rights to
exercise any of his or her options, stock appreciation rights, warrants or
rights following the Termination Date, or Ixia’s rights with respect thereto.
6.
PAYMENTS TO FORMER EMPLOYEE

6.1    Employee Compensation. Ixia has paid, and Former Employee acknowledges
and agrees that Ixia has paid, to him or her any and all salary and accrued but
unpaid vacation and sick pay owed by Ixia to Former Employee up to and including
the Termination Date other than any compensation owed to him or her under the
Severance Plan.
6.2    Severance Allowance. In consideration for the release by Former Employee
set forth herein (including the release of any and all claims Former Employee
has or may have under the Age Discrimination in Employment Act (“ADEA”) and
Older Workers Benefit Protection Act (“OWBPA”)) and Former Employee’s
performance of his or her obligations under this Agreement (including but not
limited to Former Employee’s obligations under Section 7 hereof), (i) Former
Employee is entitled to receive, and Ixia shall pay to Former Employee, a
Severance Allowance in the aggregate gross amount of $185,000 payable in 11
equal monthly installments of $15,416.66 each and one final monthly installment
in the amount of $15,416.74, in each case less all applicable withholding taxes,
beginning on the date that is thirty-one days following the Termination Date, in


3

--------------------------------------------------------------------------------




accordance with the terms and conditions of the Severance Plan, and (ii) Former
Employee is further entitled to receive and Ixia shall provide acceleration of
vesting and an extended exercise period pursuant to the terms specified in the
Severance Plan.
7.
NON-SOLICITATION

Subject and in addition to Former Employee’s existing fiduciary duties as a
former officer and employee of Ixia to the extent such continues under
applicable law after Former Employee’s Termination Date, provided that Ixia has
not breached any of the terms of this Agreement or any other currently existing
written agreements between Ixia and Former Employee, Former Employee agrees
until the completion of the Severance Covered Period not to induce or attempt to
induce any person who is an officer, director, employee, principal or agent of
or with respect to Ixia to leave his or her employment, agency, directorship or
office with Ixia. The parties acknowledge that the provisions and obligations
set forth in this Section 7 are an integral part of this Agreement and that in
the event Former Employee breaches any of the provisions or obligations of this
Section 7 or any other term, provision or obligation of this Agreement, then
Ixia, in addition to any other rights or remedy it may have at law, in equity,
by statute or otherwise, shall be excused from its payment obligations to Former
Employee under the Severance Plan and this Agreement.
8.
CONFIDENTIAL INFORMATION AND TRADE SECRETS

8.1    Former Employee hereby recognizes, acknowledges and agrees that Ixia is
the owner of proprietary rights in certain confidential sales and marketing
information, programs, tactics, systems, methods, processes, compilations of
technical and non-technical information, records and other business, financial,
sales, marketing and other information and things of value. To the extent that
any or all of the foregoing constitute valuable trade secrets and/or
confidential and/or privileged information of Ixia, Former Employee hereby
further agrees as follows:
i.    That, except with prior written authorization from Ixia’s CEO, for
purposes related to Ixia’s best interests, he or she will not directly or
indirectly duplicate, remove, transfer, disclose or utilize, nor knowingly allow
any other person to duplicate, remove, transfer, disclose or utilize, any
property, assets, trade secrets or other things of value, including, but not
limited to, records, techniques, procedures, systems, methods, market research,
new product plans and ideas, distribution arrangements, advertising and
promotional materials, forms, patterns, lists of past, present or prospective
customers, and data prepared for, stored in, processed by or obtained from, an
automated information system belonging to or in the possession of Ixia which are
not intended for and have not been the subject of public disclosure. Former
Employee agrees to safeguard all Ixia trade secrets in his or her possession or
known to him or her at all times so that they are not exposed to, or taken by,
unauthorized persons and to exercise his or her reasonable efforts to assure
their safekeeping. This subsection shall not apply to information that as of the
date hereof is, or as of the date of such duplication, removal, transfer,
disclosure or utilization (or the knowing allowing thereof) by Former Employee
has (i) become generally known to the public or competitors of Ixia (other than
as a result of a breach of this Agreement); (ii) been lawfully obtained by
Former Employee from any third party who has lawfully obtained such information
without breaching any obligation of confidentiality; or (iii) been published or
generally disclosed to the public by Ixia. Former


4

--------------------------------------------------------------------------------




Employee shall bear the burden of showing that any of the foregoing exclusions
applies to any information or materials.
ii.    That all improvements, discoveries, systems, techniques, ideas,
processes, programs and other things of value made or conceived in whole or in
part by Former Employee with respect to any aspects of Ixia’s current or
anticipated business while an employee of Ixia are and remain the sole and
exclusive property of Ixia, and Former Employee has disclosed all such things of
value to Ixia and will cooperate with Ixia to insure that the ownership by Ixia
of such property is protected. All of such property of Ixia in Former Employee’s
possession or control, including, but not limited to, all personal notes,
documents and reproductions thereof, relating to the business and the trade
secrets or confidential or privileged information of Ixia has already been, or
shall be immediately, delivered to Ixia.
8.2    Former Employee further acknowledges that as the result of his or her
prior service as an officer and employee of Ixia, he or she has had access to,
and is in possession of, information and documents protected by the
attorney-client privilege and by the attorney work product doctrine. Former
Employee understands that the privilege to hold such information and documents
confidential is Ixia’s, not his or her personally, and that he or she will not
disclose the information or documents to any person or entity without the
express prior written consent of the CEO or Board of Ixia unless he or she is
required to do so by law.
8.3    Former Employee’s obligations set forth in this Section 8 shall be in
addition to, and not instead of, Former Employee’s obligations under any written
Nondisclosure Agreement.
9.
ENFORCEMENT OF SECTIONS 7 AND 8

Former Employee hereby acknowledges and agrees that the services rendered by him
or her to Ixia in the course of his or her prior employment were of a special
and unique character, and that breach by him or her of any provision of the
covenants set forth in Sections 7 and 8 of this Agreement will cause Ixia
irreparable injury and damages. Former Employee expressly agrees that Ixia shall
be entitled, in addition to all other remedies available to it whether at law or
in equity, to injunctive or other equitable relief to secure their enforcement.
The parties hereto expressly agree that the covenants contained in Sections 7
and 8 hereof are reasonable in scope, duration and otherwise; however, if any of
the restraints provided in said covenants are adjudicated to be excessively
broad as to geographic area or time or otherwise, said restraint shall be
reduced to whatever extent is reasonable and the restraint shall be fully
enforced in such modified form. Any provisions of said covenants not so reduced
shall remain in full force and effect.
10.    PROHIBITION AGAINST DISPARAGEMENT
10.1    Former Employee agrees that for a period of two years following the
Effective Date any communication, whether oral or written, occurring on or off
the premises of Ixia, made by him or her or on his or her behalf to any person
or entity (including, without limitation, any Ixia employee, customer, vendor,
supplier, any competitor, any media entity and any person associated with any


5

--------------------------------------------------------------------------------




media) which in any way relates to Ixia (or any of its subsidiaries) or to
Ixia’s or any of its subsidiaries’ directors, officers, management or employees:
(a) will be truthful; and (b) will not, directly or indirectly, criticize,
disparage, or in any manner undermine the reputation or business practices of
Ixia or its directors, officers, management or employees.
10.2    The only exceptions to Section 10.1 shall be: (a) truthful statements
privately made to (i) the CEO of Ixia, (ii) any member of Ixia’s Board, (iii)
Ixia’s auditors, (iv) inside or outside counsel of Ixia, (v) Former Employee’s
counsel or (vi) Former Employee’s spouse; (b) truthful statements lawfully
compelled and made under oath in connection with a court or government
administrative proceeding; and (c) truthful statements made to specified persons
upon and in compliance with prior written authorization from Ixia’s CEO or Board
to Former Employee directing him or her to respond to inquiries from such
specified persons.
11.
COOPERATION

Former Employee agrees that for a period of five years commencing with the
Effective Date he or she will cooperate fully and reasonably with Ixia in
connection with any future or currently pending matter, proceeding, litigation
or threatened litigation: (1) directly or indirectly involving Ixia (which, for
purposes of this section, shall include Ixia and each of its current and future
subsidiaries, successors or permitted assigns); or (2) directly or indirectly
involving any director, officer or employee of Ixia (with regard to matters
relating to such person(s) acting in such capacities with regard to Ixia
business). Such cooperation shall include making himself or herself available
upon reasonable notice at reasonable times and places for consultation and to
testify truthfully (at Ixia’s expense for reasonable, pre-approved out-of-pocket
travel costs plus a daily fee equal to one-twentieth of his or her monthly
severance compensation under Section 6.2 hereof for each full or partial day
during which Former Employee makes himself or herself so available) in any
action as reasonably requested by the CEO or the Board of Directors. Former
Employee further agrees to immediately notify Ixia’s CEO in writing in the event
that he or she receives any legal process or other communication purporting to
require or request him or her to produce testimony, documents, information or
things in any manner related to Ixia, its directors, officers or employees, and
that he or she will not produce testimony, documents, information or other
things with regard to any pending or threatened lawsuit or proceeding regarding
Ixia without giving Ixia prior written notice of the same and reasonable time to
protect its interests with respect thereto. Former Employee further promises
that when so directed by the CEO or the Board of Directors, he or she will make
himself or herself available to attend any such legal proceeding and will
truthfully respond to any questions in any manner concerning or relating to Ixia
and will produce all documents and things in his or her possession or under his
or her control which in any manner concern or relate to Ixia. Former Employee
covenants and agrees that he or she will immediately notify Ixia’s CEO in
writing in the event that he or she breaches any of the provisions of Sections
7, 8, 10 or 11 hereof.
12.
SOLE ENTITLEMENT

Former Employee acknowledges and agrees that his or her sole entitlement to
compensation, payments of any kind, monetary and non-monetary benefits and
perquisites with respect to his or her prior Ixia relationship (as an officer
and employee) is as set forth in the Severance Plan, this Agreement, Ixia’s
bonus plans for officers as in effect from time to time, stock option,
restricted


6

--------------------------------------------------------------------------------




stock unit and warrant agreements, COBRA, and such other written agreements and
securities between Ixia and Former Employee as may exist or as may be set forth
on Exhibit B hereto.
13.
RELEASE OF CLAIMS

13.1    General. Former Employee does hereby and forever release and discharge
Ixia and the predecessor corporation of Ixia as well as the successors, current,
prior or future shareholders of record, officers, directors, heirs,
predecessors, assigns, agents, employees, attorneys, insurers and
representatives of each of them, past, present or future, from any and all cause
or causes of action, actions, judgments, liens, indebtedness, damages, losses,
claims, liabilities and demands of any kind or character whatsoever, whether
known or unknown, suspected to exist or not suspected to exist, anticipated or
not anticipated, whether or not heretofore brought before any state or federal
agency, court or other governmental entity which are existing on or arising
prior to the date of this Agreement and which, directly or indirectly, in whole
or in part, relate or are attributable to, connected with, or incidental to the
previous employment of Former Employee by Ixia, the separation of that
employment, and any dealings between the parties concerning Former Employee’s
employment existing prior to the date of execution of this Agreement, excepting
only those obligations expressly recited herein or to be performed hereunder.
Nothing contained in this Section 13 shall affect any rights, claims or causes
of action which Former Employee may have (1) with respect to his or her
outstanding stock options, warrants or other stock subscription rights to
purchase Ixia Common Stock or other securities under the terms and conditions
thereof; (2) as a shareholder of Ixia; (3) to indemnification by Ixia, to the
extent required under the provisions of Ixia’s Amended and Restated Articles of
Incorporation, as amended, Ixia’s Bylaws, as amended, the California General
Corporation Law, insurance or contracts, with respect to matters relating to
Former Employee’s prior service as a director, an officer, employee and agent of
Ixia or its subsidiaries; (4) with respect to his or her eligibility for
severance payments under the Severance Plan or any other written agreement
listed on Exhibit B hereto; and (5) to make claims against or seek
indemnification or contribution from anyone not released by the first sentence
of this Section 13 with respect to any matter or anyone released by the first
sentence of this Section 13 with respect to any matter not released thereby; or
(6) with respect to Ixia’s performance of this Agreement. Further, Former
Employee waives specifically any and all rights or claims Former Employee has or
may have under the ADEA and/or the OWBPA, and acknowledges that such waiver is
given voluntarily in exchange for certain consideration included in the
severance benefits being paid pursuant to this Agreement.
13.2    Waiver of Unknown Claims. Former Employee acknowledges that he or she is
aware that he or she may hereafter discover claims or facts different from or in
addition to those he or she now knows or believes to be true with respect to the
matters herein released, and he or she agrees that this release shall be and
remain in effect in all respects a complete general release as to the matters
released and all claims relative thereto which may exist or may heretofore have
existed, notwithstanding any such different or additional facts. Former Employee
acknowledges that he or she has been informed of Section 1542 of the Civil Code
of the State of California, and does hereby expressly waive and relinquish all
rights and benefits which he or she has or may have under said Section, which
reads as follows:


7

--------------------------------------------------------------------------------




“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him or her must have materially affected his settlement with the
debtor.”
13.3    Covenant Not to Sue on Matters Released. Former Employee covenants that
he or she will not make, assert or maintain against any person or entity that
Former Employee has released in this Agreement, any claim, demand, action, cause
of action, suit or proceeding arising out of or in connection with the matters
herein released, including but not limited to any claim or right under the ADEA,
the OWBPA, or any other federal or state statute or regulation. Former Employee
represents and warrants that he or she has not assigned or transferred,
purported to assign or transfer, and will not assign or transfer, any matter or
claim herein released. Former Employee represents and warrants that he or she
knows of no other person or entity which claims an interest in the matters or
claims herein released. Former Employee agrees to, and shall at all times,
indemnify and hold harmless each person and entity that Former Employee has
released in this Agreement against any claim, demand, damage, debt, liability,
account, action or cause of action, or cost or expense, including attorneys’
fees, resulting or arising from any breach of the representations, warranties
and covenants made herein.
14.
ASSIGNMENT

Former Employee represents and warrants that he or she has not heretofore
assigned, transferred or granted or purported to assign, transfer or grant any
claims, entitlement, matters, demands or causes of action herein released,
disclaimed, discharged or terminated, and agrees to indemnify and hold harmless
Ixia from and against any and all costs, expense, loss or liability incurred by
Ixia as a consequence of any such assignment, transfer or grant.
15.
FORMER EMPLOYEE REPRESENTATIONS

Notwithstanding that this Agreement is being entered into subsequent to the
Termination Date, except as listed by Former Employee on Exhibit C, from the
period beginning on the Termination Date to the Effective Date, Former Employee
represents and warrants that he or she has not acted or omitted to act in any
respect which directly or indirectly would have constituted a violation of
Sections 7, 8, 10 or 11 herein had this Agreement then been in effect.
16.
MISCELLANEOUS

16.1    Notices. All notices and demands referred to or required herein or
pursuant hereto shall be in writing, shall specifically reference this Agreement
and shall be deemed to be duly sent and given upon actual delivery to and
receipt by the relevant party (which notice, in the case of Ixia, must be from
an officer of Ixia) or five days after deposit in the U.S. mail by certified or
registered mail, return receipt requested, with postage prepaid, addressed as
follows (if, however, a party has given the other party due notice of another
address for the sending of notices, then future notices shall be sent to such
new address):


8

--------------------------------------------------------------------------------




(a)
If to Ixia:
Ixia
26601 West Agoura Road
Calabasas, California 91302
Attn: Chief Executive Officer
 
With a copy to:
Bryan Cave LLP
120 Broadway, Suite 300
Santa Monica, CA 90401
Attention: Katherine F. Ashton, Esq.
(b)
If to Former Employee:
Hans-Peter Klaey





16.2    Legal Advice and Construction of Agreement. Both Ixia and Former
Employee have received (or have voluntarily and knowingly elected not to
receive) independent legal advice with respect to the advisability of entering
into this Agreement and with respect to all matters covered by this Agreement
and neither has been entitled to rely upon or has in fact relied upon the legal
or other advice of the other party or such other party’s counsel (or employees)
in entering into this Agreement.
16.3    Parties’ Understanding. Ixia and Former Employee state that each has
carefully read this Agreement, that it has been fully explained to it/him or her
by its/his attorney (or that it/he/she has voluntarily and knowingly elected not
to receive such explanation), that it/he/she fully understands its final and
binding effect, that the only promises made to it/him or her to sign the
Agreement are those stated herein, and that it/he/she is signing this Agreement
voluntarily.
16.4    Recitals and Section Headings. Each term of this Agreement is
contractual and not merely a recital. All recitals are incorporated by reference
into this Agreement. Captions and section headings are used herein for
convenience only, are not part of this Agreement and shall not be used in
interpreting or construing it.
16.5    Entire Agreement. This Agreement constitutes a single integrated
contract expressing the entire agreement of the parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous oral and
written agreements and discussions with respect to the subject matter hereof.
Notwithstanding the foregoing, the parties understand and agree that any
Nondisclosure Agreement and all other written agreements between Former Employee
and Ixia are separate from this Agreement and, subject to the terms and
conditions of each such agreement, shall survive the execution of this
Agreement, and nothing contained in this Agreement shall be construed as
affecting the rights or obligations of either party set forth in such
agreements.
16.6    Severability. In the event any provision of this Agreement or the
application thereof to any circumstance shall be determined by arbitration
pursuant to Section 16.10 of this Agreement or held by a court of competent
jurisdiction to be invalid, illegal or unenforceable, or to be excessively broad
as to time, duration, geographical scope, activity, subject or otherwise, it
shall be construed to be limited or reduced so as to be enforceable to the
maximum extent allowed by applicable law


9

--------------------------------------------------------------------------------




as it shall then be in force, and if such construction shall not be feasible,
then such provision shall be deemed to be deleted herefrom in any action before
that court, and all other provisions of this Agreement shall remain in full
force and effect.
16.7    Amendment and Waiver. This Agreement and each provision hereof may be
amended, modified, supplemented or waived only by a written document
specifically identifying this Agreement and signed by each party hereto. Except
as expressly provided in this Agreement, no course of dealing between the
parties hereto and no delay in exercising any right, power or remedy conferred
hereby or now or hereafter existing at law, in equity, by statute or otherwise,
shall operate as a waiver of, or otherwise prejudice, any such rights, power or
remedy.
16.8    Cumulative Remedies. None of the rights, powers or remedies conferred
herein shall be mutually exclusive, and each such right, power or remedy shall
be cumulative and in addition to every other right, power or remedy, whether
conferred herein or now or hereafter available at law, in equity, by statute or
otherwise.
16.9    Specific Performance. Each party hereto may obtain specific performance
to enforce its/his rights hereunder and each party acknowledges that failure to
fulfill its/his obligations to the other party hereto would result in
irreparable harm.
16.10    Arbitration. Except for the right of either party to apply to a court
of competent jurisdiction for a Temporary Restraining Order to preserve the
status quo or prevent irreparable harm, any dispute or controversy between Ixia
and Former Employee under this Agreement involving its interpretation or the
obligations of a party hereto shall be determined by binding arbitration in
accordance with the commercial arbitration rules of the American Arbitration
Association, in the County of Los Angeles, State of California.
Arbitration may be conducted by one impartial arbitrator by mutual agreement. In
the event that the parties are unable to agree on a single arbitrator within 30
days of first demand for arbitration, the arbitration shall proceed before a
panel of three arbitrators, one of whom shall be selected by Ixia and one of
whom shall be selected by Former Employee, and the third of whom shall be
selected by the two arbitrators selected. All arbitrators are to be selected
from a panel provided by the American Arbitration Association. The arbitrators
shall have the authority to permit discovery, to the extent deemed appropriate
by the arbitrators, upon request of a party. The arbitrators shall have no power
or authority to add to or, except as otherwise provided by Section 16.6 hereof,
to detract from the agreements of the parties, and the prevailing party shall
recover costs and attorneys’ fees incurred in arbitration. The arbitrators shall
have the authority to grant injunctive relief in a form substantially similar to
that which would otherwise be granted by a court of law. The arbitrators shall
have no authority to award punitive or consequential damages. The resulting
arbitration award may be enforced, or injunctive relief may be sought, in any
court of competent jurisdiction. Any action arising out of or relating to this
Agreement may be filed only in the Superior Court of the County of Los Angeles,
California or the United States District Court for the Central District of
California.
16.11    California Law and Location. This Agreement was negotiated, executed
and delivered within the State of California, and the rights and obligations of
the parties hereto shall be


10

--------------------------------------------------------------------------------




construed and enforced in accordance with and governed by the internal (and not
the conflict of laws) laws of the State of California applicable to the
construction and enforcement of contracts between parties resident in California
which are entered into and fully performed in California. Any action or
proceeding arising out of, relating to or concerning this Agreement that is not
subject to the arbitration provisions set forth in Section 16.10 above shall be
filed in the state courts of the County of Los Angeles, State of California or
in a United States District Court in the Central District of California and in
no other location. The parties hereby waive the right to object to such location
on the basis of venue.
16.12    Attorneys’ Fees. In the event a lawsuit is instituted by either party
concerning a dispute under this Agreement, the prevailing party in such lawsuit
shall be entitled to recover from the losing party all reasonable attorneys’
fees, costs of suit and expenses (including the reasonable fees, costs and
expenses of appeals), in addition to whatever damages or other relief the
injured party is otherwise entitled to under law or equity in connection with
such dispute.
16.13    Force Majeure. Neither Ixia nor Former Employee shall be deemed in
default if its/his performance of obligations hereunder is delayed or become
impossible or impracticable by reason of any act of God, war, fire, earthquake,
strike, civil commotion, epidemic, or any other cause beyond such party’s
reasonable control.
16.14    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but which together shall constitute one and
the same instrument.
16.15    Successors and Assigns. Neither party may assign this Agreement or any
of its rights or obligations hereunder (including, without limitation, rights
and duties of performance) to any third party or entity, and this Agreement may
not be involuntarily assigned or assigned by operation of law, without the prior
written consent of the non-assigning party, which consent may be given or
withheld by such non-assigning party in the sole exercise of its discretion,
except that Ixia may assign this Agreement to a corporation acquiring: (1) 50%
or more of Ixia’s capital stock in a merger or acquisition; or (2) all or
substantially all of the assets of Ixia in a single transaction; and except that
Former Employee may transfer or assign his or her rights under this Agreement
voluntarily, involuntarily or by operation of law upon or as a result of his or
her death to his or her heirs, estate and/or personal representative(s). Any
prohibited assignment shall be null and void, and any attempted assignment of
this Agreement in violation of this section shall constitute a material breach
of this Agreement and cause for its termination by and at the election of the
other party hereto by notice. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each person or entity released
pursuant to Section 13 hereof and, except as otherwise provided herein, their
respective legal successors and permitted assigns.
16.16    Payment Procedure. Except as otherwise explicitly provided herein or in
the Severance Plan, all payments by Ixia to Former Employee or by Former
Employee to Ixia due hereunder may be by, at the paying party’s election, cash,
wire transfer or check. Except as explicitly provided herein or in the Severance
Plan, neither party may reduce any payment or obligation due hereunder by any
amount owed or believed owed to the other party under any other agreement,
whether oral or written, now in effect or hereafter entered into.


11

--------------------------------------------------------------------------------




16.17    Survival. The definitions, representations and warranties herein as
well as the obligations set forth in Sections 7, 8 and 10‑16 hereof shall
survive any termination of this Agreement for any reason whatsoever.
16.18    No Admission. Neither the entry into this Agreement nor the giving of
consideration hereunder shall constitute an admission of any wrongdoing by Ixia
or Former Employee.
16.19    Limitation of Damages. Except as expressly set forth herein, in any
action or proceeding arising out of, relating to or concerning this Agreement,
including any claim of breach of contract, liability shall be limited to
compensatory damages proximately caused by the breach and neither party shall,
under any circumstances, be liable to the other party for consequential,
incidental, indirect or special damages, including but not limited to lost
profits or income, even if such party has been apprised of the likelihood of
such damages occurring.
16.20    Effectiveness. This Agreement shall become effective upon execution by
the later of the parties hereto to execute this Agreement.
17.
DAY REVIEW PERIOD; RIGHT TO REVOKE

Former Employee acknowledges that he or she was advised in writing to consult
with an attorney prior to executing this Agreement and represents and warrants
to Ixia that he or she has done so, and further acknowledges that he or she has
been given a period of 21 days within which to consider the terms and provisions
of this Agreement with his or her attorney. If Former Employee has executed and
delivered to Ixia this Agreement prior to the expiration of such 21-day period,
then in doing so, Former Employee acknowledges that he or she has
unconditionally and irrevocably waived his or her right to that unexpired
portion of such 21-day period. In addition, Former Employee shall have the right
to revoke this Agreement for a period of seven days following the date on which
this Agreement is signed by sending written notification of such revocation
directly to each of the Chief Executive Officer of Ixia and Bryan Cave LLP at
the addresses specified in Section 16.1, supra, via hand delivery.
IXIA
By:    /s/ Bethany Mayer                
Print Name:      Bethany Mayer     
Print Title:      President and CEO  
Date:     9/9/2016
HANS-PETER KLAEY
Signature:   /s/ Hans-Peter Klaey   
Date:      9/9/2016





12

--------------------------------------------------------------------------------








13

--------------------------------------------------------------------------------






EXHIBIT A
OUTSTANDING STOCK PURCHASE OR OTHER ACQUISITION RIGHTS


Type of Equity Award
Grant Date
Number of Shares Originally Subject to Grant
Exercise Price
(if applicable)
Pre-Acceleration Number of NSOs Exercisable as of 08/31/2016 1/
Number of NSOs/RSUs to be Accelerated 2/  
Total Shares Issuable or Exercisable after Acceleration
 Expiration Date
(if applicable) 3/  
NSO
05/08/2015
150,000
$11.89
46,875
37,500
84,375
11/29/2016
NSO
02/26/2016
70,000
$11.39
4,375
17,500
21,875
11/29/2016
PRSU4/
05/08/2015
24,000
N/A
N/A
0
0
N/A
PRSU4/
02/26/2016
24,300
N/A
N/A
0
0
N/A



























            


1/ This is the number of NSOs exercisable on the Termination Date (i.e., August
31, 2016) prior to any acceleration of vesting pursuant to Section 4(i) of the
Severance Plan.
2/ 
Represents NSOs scheduled to vest after August 31, 2016 and on or prior to
August 31, 2017 for which vesting will be accelerated on the Termination Date.

3/ 
Represents the last day to exercise NSOs pursuant to the Severance Plan (i.e.,
90 days after the Termination Date).

4/ Represents performance-based RSUs (listed at target levels) that are not
earned as of the Termination Date and that will be forfeited and cancelled on
such date.





--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






EXHIBIT B
LIST OF OTHER AGREEMENTS (Pursuant to §§12 and 13)




1.    My Indemnity Agreement with Ixia entered into in connection with my
employment as an officer of Ixia.


2.    Ixia’s agreement in August 2016 to provide me with certain relocation
benefits in a total amount not to exceed $67,500.









--------------------------------------------------------------------------------






EXHIBIT C
EXCEPTIONS (Pursuant to §15)
None.



